[Cite as State v. Jordan, 2014-Ohio-1193.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :
                                                                    No. 13AP-666
                 Plaintiff-Appellee,                :          (C.P.C. No. 98CR-10-5795)
                                                                        and
v.                                                  :               No. 13AP-674
                                                               (C.P.C. No. 99CR-12-6642)
Vincent C. Jordan,                                  :
                                                               (REGULAR CALENDAR)
                 Defendant-Appellant.               :




                                             D E C I S I O N

                                     Rendered on March 25, 2014


                 Ron O'Brien, Prosecuting Attorney, and Laura R. Swisher, for
                 appellee.

                 Yeura R. Venters, Public Defender, and David L. Strait, for
                 appellant.

                  APPEALS from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} In these consolidated appeals, Vincent C. Jordan appeals from two
judgments of the Franklin County Court of Common Pleas that denied his motions to
vacate post-release control. For the following reasons, we affirm those judgments.
I. Factual and Procedural Background
        {¶ 2} In case No. 13AP-666, a jury found appellant guilty of one count of rape in
violation of R.C. 2907.02. On March 20, 2000, the trial court sentenced him to a term of
eight years in prison. In case No. 13AP-674, a jury found appellant guilty of one count of
burglary in violation of R.C. 2911.12. On April 24, 2000, the trial court sentenced him to a
term of five years in prison to be served consecutively to the prison sentence appellant
Nos. 13AP-666 and 13AP-674                                                                 2

received in case No. 13AP-666 for a total sentence of 13 years in prison. This court
affirmed appellant’s burglary conviction.     State v. Jordan, 10th Dist. No. 00AP-576
(Dec. 5, 2000) (memorandum decision). Appellant did not appeal his rape conviction.
       {¶ 3} On October 23, 2012, appellant completed his prison terms, was released
from prison and placed on post-release control ("PRC") for a period of five years.
Appellant violated the terms of his PRC and was returned to prison on February 26, 2013
to serve a term of 180 days.
       {¶ 4} Shortly thereafter, appellant filed motions in each of these cases seeking to
vacate his PRC and his immediate release from prison. Appellant argued that the trial
court did not properly notify him of PRC when he was sentenced and, therefore, his term
of PRC was void.
       {¶ 5} The trial court denied appellant’s motions in both cases. In case No. 13AP-
666, the trial court rejected appellant’s claim that PRC was not properly imposed. In case
No. 13AP-674, the trial court concluded that the imposition of PRC was not clear and
unambiguous. The court went on to conclude, however, that any error in improperly
imposing PRC was harmless for two reasons. First, the trial court noted that appellant
refused to engage with the trial court at his sentencing in that case and refused to sign the
notice which explained PRC to him. Second, the court also noted that appellant only had
to serve a three-year term of PRC in that case and that such a term would be
"subordinate" to the five-year term of PRC that was properly imposed in case No. 13AP-
666.
II. Appellant's Appeals
       {¶ 6} Appellant appeals in both cases and assigns the following error:
              The trial court erred by denying Defendant-Appellant’s
              motions to vacate post-release control.

       B. Did the Trial Court Properly Impose Post-Release Control?
       {¶ 7} Appellant's assignment of error starts with the premise that the trial court
did not properly impose PRC and then seeks to determine the effect of that failure. The
Nos. 13AP-666 and 13AP-674                                                                                3

trial court, however, concluded that the trial court properly imposed PRC in case No.
13AP-666.1 We agree.
        {¶ 8} Appellant was found guilty of a first-degree felony offense and sentenced to
prison. Accordingly, the trial court had to notify him of PRC at the sentencing hearing
and in the court's sentencing entry. State v. Holloman, 10th Dist. No. 11AP-454, 2011-
Ohio-6138, ¶ 7, citing State v. Singleton, 124 Ohio St.3d 173, 2009-Ohio-6434, ¶ 22.
Pursuant to R.C. 2929.19(B)(2)(c) and (e), the trial court had to notify him at the
sentencing hearing that he would be on PRC after his release and the consequences for
violations of PRC.        PRC sanctions are also to be included in the judgment entry
journalized by the court. State v. Boone, 10th Dist. No. 11AP-1054, 2012-Ohio-3653, ¶ 13.
        {¶ 9} During his sentencing hearing in case No. 13AP-666, appellant became
upset after the trial court imposed sentence, uttered some obscenities, and twice told the
trial court that he was "ready to go." (Tr. 397.) As a result of his behavior, deputies
escorted appellant out of the courtroom before the trial court could inform him of PRC.
After a recess during which trial counsel spoke with appellant, counsel informed the trial
court that he explained to appellant a form which discussed PRC. (Tr. 405.) The form,
entitled "Notice (Prison Imposed)," notified appellant that he would have a five-year term
of PRC and what the consequences would be if he violated the terms of his PRC.
Appellant refused to sign the form. The trial court’s judgment entry in this case also
stated that it "notified the Defendant orally and in writing, of the * * * applicable periods
of post-release control pursuant to R.C. 2929.19(B)(3)(c), (d) and (e)."
        {¶ 10} Appellant claims that the judgment entry in this case did not properly notify
him of PRC.       However, this court has repeatedly found that a trial court meets its
statutory obligations to notify a defendant of PRC "when its oral and written notifications,
taken as a whole, properly informed the defendant of post-release control." Boone at ¶ 18;
State v. Townsend, 10th Dist. No. 10AP-983, 2011-Ohio-5056, ¶ 7.                         Thus, we must


1We address this case because any alleged errors in the advisement for case No. 13AP-674 are harmless
because the five-year term of PRC in case No. 13AP-666 expires last and is the term of PRC appellant is
subject to, not the shorter term in case No. 13AP-674. See State v. Ballou, 8th Dist. No. 95733, 2011-
Ohio-2925, ¶ 13-16 (any error in imposing three-year term of PRC was harmless, as defendant was already
ordered to serve five-year term of PRC); State v. Darks, 10th Dist. No. 12AP-578, 2013-Ohio-176, ¶ 11
(because trial court properly notified defendant of five-year term of PRC, alleged errors in notification of
shorter PRC term in another case was not considered); State v. Buckner, 1st Dist. No. C-100666, 2011-
Nos. 13AP-666 and 13AP-674                                                                           4

consider the totality of the circumstances to determine whether the trial court properly
notified appellant of PRC. State v. Williams, 10th Dist. No. 10AP-1135, 2011-Ohio-6231,
¶ 23.
        {¶ 11} Appellant was escorted out of the courtroom due to his disruptive behavior
before the trial court could orally advise appellant of PRC. Notwithstanding that it was
appellant's own behavior which caused the trial court not to orally advise him of PRC, the
lack of an oral advisement by itself does not render the trial court's notification
insufficient. State v. Easley, 10th Dist. No. 10AP-505, 2011-Ohio-2412, ¶ 14-19 (even
without oral notification, the "Notice (Prison Imposed)" form was sufficient to conclude
that the trial court properly notified defendant of PRC).
        {¶ 12} This court has consistently found PRC notification proper when the
"applicable periods" language in the trial court's sentencing entry, such as in this case, is
combined with other notification of the imposition of PRC. Holloman at ¶ 11; State v.
Draughon, 10th Dist. No. 11AP-703, 2012-Ohio-1917, ¶ 14-17.                      Here, other such
notification exists in the record in addition to the sentencing entry's notification.
        {¶ 13} Specifically, appellant's trial counsel presented and explained to him the
"Notice (Prison Imposed)" form after he was escorted out of the courtroom. That form
advised appellant that he would be on PRC for a period of five years after his release from
prison. The form also notified him of the possible consequences if he violated PRC.
Boone at ¶ 26-27 ("Notice (Prison Imposed)" form notified defendant of length and
mandatory nature of PRC as well as potential sanctions for violations of PRC). That
appellant did not sign the form is of no consequence. Williams at ¶ 4-5 ("Notice (Prison
Imposed)" form presented to defendant but not signed still considered to determine
sufficiency of notification). The language in that form, in addition to the "applicable
periods" language in the trial court's sentencing entry, is sufficient to properly notify
appellant of PRC. Draughon at ¶ 17; Easley (even without oral advisement, "applicable
periods" judgment entry combined with "Notice (Prison Imposed)" form sufficient to
satisfy PRC notification requirement).




Ohio-4358, ¶ 18 (alleged errors involving notification of three-year discretionary term of PRC harmless
because defendant concurrently serving mandatory three-year term).
Nos. 13AP-666 and 13AP-674                                                              5

III. Conclusion
      {¶ 14} Because the trial court properly advised appellant of PRC in case No. 13AP-
666, the trial court did not err by denying appellant's motions to vacate. Accordingly, we
overrule appellant's assignment of error, and affirm the judgments of the Franklin County
Court of Common Pleas.
                                                                    Judgments affirmed.

                           TYACK and CONNOR, JJ., concur.